Citation Nr: 0636635	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  95-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for myositis.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to compensation for hepatitis C pursuant to 
38 U.S.C.A. § 1151 (West Supp 2005).

5.  Entitlement to a disability rating in excess of 40 
percent for residuals of a lumbosacral strain with facet 
degenerative changes. 

6.  Entitlement to an effective date prior to March 23, 2004, 
for the assignment of a 40 percent disability rating for 
residuals of a lumbosacral strain with facet degenerative 
changes.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board remanded the case in November 2001 with 
instructions that the RO adjudicate claims for service 
connection for myositis and hepatitis C.  Thereafter, the 
Board remanded the case again in March 2003 with instructions 
that the RO issue the veteran a statement of the case 
concerning those issues.  

In July 2001, the veteran testified at a hearing held before 
a Veterans Law Judge who is no longer employed by the Board.  
The veteran subsequently indicated that he wanted to be 
scheduled for another hearing before a Veterans Law Judge.  
38 C.F.R. § 20.707 (2006).  In March 2006, however, the 
veteran withdrew his hearing request. 

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
filed in September 2003, the veteran indicated that his 
myositis was misdiagnosed and has recently been properly 
identified as fibromyalgia.  However, since the issue of 
entitlement to service connection for fibromyalgia has not 
been adjudicated by the RO, the Board refers it back to the 
RO for appropriate development and adjudication.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran's obesity is not a disability for VA 
compensation purposes and competent medical evidence does not 
reveal that the veteran has a chronic disability manifested 
by weight gain, or that his obesity is related to disease or 
injury incurred in service.

3.  The veteran does not have myositis as a result of 
service. 

4.  The veteran's hepatitis C is not etiologically related to 
service.

5.  There is no medical evidence that the veteran contracted 
hepatitis C or additional disability related to hepatitis C 
as a result of carelessness, negligence, lack of skill, or 
involved errors in judgment or similar instances of fault on 
the part of the VA or due to an event not reasonably 
foreseeable.

6.  The veteran's spine is not ankylosed.

7.  A November 2001 Board decision denied a disability rating 
in excess of 20 percent for a lumbosacral strain with facet 
degenerative changes.   

8.  On March 23, 2004, the RO received correspondence from 
the veteran indicating that he wanted an increased rating for 
his service-connected lumbosacral strain with facet 
degenerative changes.  

9.  From the November 2001 Board decision until March 23, 
2004, neither a formal nor an informal communication in 
writing was received from the veteran requesting an increased 
rating for his service-connected lumbosacral strain with 
facet degenerative changes. 

10.  The veteran has three years of college, has been trained 
in industrial electronics, and last worked full time as an 
electrician in May 1988, but continued to work part time in 
the food service industry until 1992 or 1993.  

11.  The veteran's only service-connected disability is his 
residuals of a lumbosacral strain with facet degenerative 
changes, rated as 40 percent disabling. 

12.  The veteran's service-connected disability does not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  A disability manifested by obesity was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R.    § 3.303 (2006). 

2.  Myositis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006). 

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006). 

4.  The criteria for entitlement to compensation for 
hepatitis C pursuant to 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West Supp. 2005); 38 C.F.R. § 3.358 
(2006).

5.  The criteria for a disability rating in excess of 40 
percent for residuals of a lumbosacral strain with facet 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a (2006).

6.  The criteria for an effective date prior to March 23, 
2004, for the assignment of a 40 percent disability rating 
for a lumbosacral strain with facet degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West Supp. 2005); 38 C.F.R. §§ 3.159, 3.400 (2006).

7.  The criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for obesity, 
myositis, and hepatitis C.  He is also seeking a disability 
rating in excess of 40 percent for his residuals of a 
lumbosacral strain with facet degenerative changes, as well 
as an earlier effective date for that award.  Lastly, he 
claims that he is entitled to a TDIU based on his service-
connected back disability.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

The Board finds that letters by the RO dated in June 2001, 
April 2004, June 2005, and February 2006 fully satisfy the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  These letters informed the veteran that additional 
information or evidence was needed to support his claims and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Although not all letters were sent prior to the initial 
adjudication of his claims, the timing is not prejudicial to 
the veteran.  In this regard, the veteran was provided 
adequate notice before the claims were readjudicated in 
various supplemental statements of the case.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that none of the letters notified the veteran 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection was 
eventually granted for obesity, myositis, and hepatitis C.  
However, since the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  Hence, 
no further notice is needed.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The letters concerning his claims for an increased rating and 
for a TDIU did not provide notice of the type of evidence 
necessary to establish an effective date should either claim 
be granted.  However, since the Board finds that the 
preponderance of the evidence is against each claim, any 
defect in the notice letter constitutes harmless error.  
Hence, no further notice is needed.  Dingess/Hartman, supra.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran was also 
provided with VA examinations to determine the severity of 
his service-connected lumbosacral strain with facet 
degenerative changes.  These examination reports appear 
adequate for rating purposes.  Thus, under the circumstances 
of this case, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  Service Connection for Obesity

The veteran claims that he became obese in service and is 
therefore seeking service connection for obesity.  Indeed, 
the record confirms that the veteran gained weight while on 
active duty, as he weighed 191 at his enlistment physical and 
243 pounds at his separation physical.  His weight then 
increased to over 300 pounds at various periods since his 
separation from active duty.  However, because obesity not 
due to disease or injury is not a disability for VA 
compensation purposes, his claim must be denied. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Court has defined "disability" as an impairment of 
earning capacity resulting from a disease or injury.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Injury has 
been defined as "damage inflicted on the body by an external 
force."  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. 
Cir. 2003) (citing Dorland's Illustrated Medical Dictionary 
901 (29th ed. 2000)).  "Disease has been defined as "any 
deviation from or interruption of the normal structure or 
function of a part, organ, or system of the body."  Id. at 
1384 (citing Dorland's at 511).

Without underlying pathology, VA does not recognize obesity 
as a disease entity for purposes of compensation.  
Specifically, obesity caused by overeating is not caused by 
an external force (such as for an "injury").  Rather, obesity 
in that case is a result of behavior.  Moreover, obesity that 
is not due to underlying pathology cannot be considered a 
deviation from the normal function of the body (such as for a 
"disease);" rather, the storage of calories for future use 
represents the body working most efficiently at what it is 
designed to do.

The Board notes that the veteran gained a significant amount 
of weight in service and since.  Numerous VA outpatient 
treatment records include a diagnosis of obesity.  However, 
the medical evidence does not suggest that the veteran's 
weight gain or his current obesity constitutes or is a 
manifestation of a chronic disability.  He has not been shown 
to have any endocrine disorder which would be manifested by a 
weight gain.  His weight gain has not been related by medical 
evidence to any medical cause.  Absent competent evidence 
which suggests that the veteran's obesity constitutes a 
chronic disability or that the veteran's obesity is due to an 
underlying disease or injury incurred in service, his claim 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  

III.  Service Connection for Myositis

The veteran is seeking service connection for myositis.  
Myositis is defined as inflammation of the voluntary muscles.  
See Dorland's Illustrated Medical Dictionary 1092 (28th ed. 
1994).  However, since the record does not contain a current 
diagnosis of myositis, the preponderance of the evidence is 
against the veteran's claim.  

A July 1979 VA outpatient treatment record shows that the 
veteran was diagnosed with myositis secondary to obesity.  
However, since service connection has not been established 
for obesity, secondary service connection is not warranted.  
See 38 C.F.R. § 3.310 (2006) (A disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition).

More importantly, the record does not show a current 
diagnosis of myositis.  The Board has reviewed numerous VA 
outpatient treatment records, VA examination reports, and 
private treatment records, none of which includes a diagnosis 
of myositis.  Since myositis has not been diagnosed since 
1979, service connection must be denied for lack of a current 
disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for a past 
disability.)

The veteran argues that his myositis was misdiagnosed in 1979 
and that his muscle pain is attributable to a diagnosis of 
fibromyalgia.  "Myalgia" is muscular pain.  Stedman's 
Medical Dictionary 913 (1982).  "Fibro" is a prefix 
denoting relationship to fibers.  See Dorland's Illustrated 
Medical Dictionary 628 (28th ed. 1994).  Although the record 
shows that the veteran has recently been diagnosed with 
fibromyalgia, the issue of entitlement to service connection 
for fibromyalgia has not been developed for appellate review 
and, as noted in the Introduction, has been referred back to 
the RO for appropriate development and adjudication.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for myositis.  Despite the veteran's 
statements that he currently has myositis as a result of 
service, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to render medical opinions).  
Accordingly, the appeal is denied.

IV.  Service Connection for Hepatitis C

The veteran claims that he contracted hepatitis C while on 
active duty.  He also claims that VA medical professionals 
failed to properly diagnose his hepatitis C until June 2002, 
which resulted in his spreading the disease to family 
members; he therefore seeks compensation for additional 
disability pursuant to 38 U.S.C.A. § 1151.  However, there is 
no evidence that the veteran contracted hepatitis C in 
service or that he suffered any additional disability as a 
result of carelessness, negligence, or lack of skill on the 
part of the VA.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

A.  Service Connection

The veteran claims that he contracted hepatitis C during 
basic training in 1975 either by getting a haircut, using a 
shared razor to shave, or by an air injection gun while 
getting inoculated.  However, the only documented risk factor 
in the record is the veteran's extensive history of drug 
abuse.  Accordingly, the appeal is denied.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

In this case, the veteran's service medical records contain 
no complaints, treatment, or diagnoses of hepatitis C during 
active service.  In a May 1978 Report of Medical History, the 
veteran checked the box for "No" when asked about 
"Jaundice or hepatitis."  There is also no evidence of any 
risk factors associated with hepatitis C while on active 
duty.  For example, there is no documented evidence of blood 
transfusions, hemodialysis, accidental exposure while a 
health care worker, or of any percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  Although the veteran 
has a tattoo on his right forearm, this was not documented 
until a January 1981 physical examination in connection with 
his reserve service.  Thus, no risk factors for hepatitis C 
were shown in service. 

The Board reviewed numerous VA treatment records dated since 
1979.  These records show that the veteran was first 
diagnosed with hepatitis C June 2002, over 20 years after his 
separation from active duty.  The most significant risk 
factor identified in these records is a long history of drug 
abuse.  A November 2004 VA examination report also notes the 
veteran's history of IV drug use times ten years.  A June 
2002 report indicates risk factors of tattoo/repeated body 
piercing.  More importantly, none of these records includes a 
medical opinion that the veteran's hepatitis C is related to 
service.  Even assuming for discussion purposes that the 
veteran contracted hepatitis C as a result of drug use in 
service, service connection on this basis is precluded by 
law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); 
VAOPGCPREC 7-99; VAOPGCPREC 2-98 (payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse is precluded by law.)  

Since hepatitis C has not been medically linked to service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  As there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, and the appeal is 
denied.  See 38 U.S.C.A. § 5107(b).  

B.  Entitlement to Compensation under 38 U.S.C.A. § 1151. 

The veteran also seeks compensation benefits for hepatitis C 
under the provisions of 38 U.S.C.A. § 1151 and filed a claim 
for such in March 2004.  In particular, the veteran claims 
that he tested positive for hepatitis C in June 2002, but was 
not told about it until March 2004.  As a result of VA's 
failure to properly notify him that he was infected with 
hepatitis C, he claims that he infected several family 
members with the virus.  However, the veteran has not 
identified any additional disability to himself pertaining to 
hepatitis C as a result of VA's carelessness, negligence, or 
lack of skill.

The current provisions of 38 U.S.C.A. § 1151 provide that 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

The veteran has not presented any medical evidence of 
additional disability because of VA's alleged failure to 
properly notify him that he was infected with hepatitis C.  
Instead, the veteran claims that he infected family members 
with hepatitis C because of VA's failure to notify him that 
he had the virus.  However, the November 2004 VA examination 
report includes a medical opinion that "there is no evidence 
to show that he has infected his family."  Even assuming for 
discussion purposes that he had infected family members, any 
infection passed on to others does not constitute additional 
disability to the veteran.  Thus, the preponderance of the 
evidence is against the veteran's claim.  

VI.  Increased Rating for Residuals of 
a Lumbosacral Strain with Facet 
Degenerative Changes

The record shows that the veteran was treated for a lumbar 
strain on several occasions while on active duty.  As a 
result, an April 1979 rating decision granted service 
connection for a lumbosacral strain.  In an August 1999 
decision, the RO determined that degenerative facet changes 
were part of the veteran's service-connected lumbosacral 
strain.  A 20 percent rating was in effect for residuals of a 
lumbosacral strain with facet degenerative changes.  

In a November 2001 decision, the Board denied service 
connection for degenerative disc disease, diffuse disc 
bulging, and stenosis at L3-4 and L4-5, which resulted in 
neurological impairment.  The Board found that there was no 
medical evidence linking this disability either to service or 
to the veteran's service-connected lumbosacral strain with 
facet degenerative changes.  The Board also denied a 
disability rating in excess of 20 percent for the veteran's 
service-connected lumbosacral strain with facet degenerative 
changes. 

In March 2004, the veteran filed a claim for increased 
compensation benefits.  In a January 2005 rating decision, 
the RO granted a 40 percent rating for the veteran's service-
connected lumbosacral strain with facet degenerative changes, 
effective March 23, 2004.  The veteran appealed that 
decision.  

After carefully reviewing the evidence of record, the Board 
finds that the veteran's disability due to lumbosacral strain 
with facet degenerative changes does not meet the criteria 
for a disability rating in excess of 40 percent, as there is 
no evidence that his spine is ankylosed.  Therefore, the 
appeal his denied. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 percent rating where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or for favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent rating 
requires unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a (2006).

The general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
disability rating in excess of 40 percent for the veteran's 
lumbosacral strain with facet degenerative changes.  As noted 
above, a disability rating greater than 40 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine (50 
percent), or unfavorable ankylosis of the entire spine (100 
percent), neither of which has been shown in this case. 

The veteran was afforded a VA compensation examination in 
October 2004 to determine the severity of his service-
connected low back disability.  At that time, the veteran's 
lumbosacral spine demonstrated flexion and extension of 10 
degrees, left and right lateral flexion of 50 degrees, and 
left and right rotation of 50 degrees.  Since the veteran's 
spine is clearly not fixed in either flexion or extension, 
which is considered ankylosis for VA compensation purposes, 
it is not ankylosed.  Thus, the preponderance of the evidence 
is against disability rating in excess of 40 percent.  

The Board also finds that a disability rating in excess of 40 
percent is not warranted on the basis of functional loss due 
to pain and/or weakness.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  Functional 
loss may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled." 38 C.F.R. § 4.40.  To determine the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a 
back disability as is limitation of motion, because 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The October 2004 VA examination report notes that all 
movements caused pain but that there was no evidence of 
fatiguability.  The veteran's spine also demonstrated no 
weakness, as strength was 5/5.  In light of these findings, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.49 provide no 
basis for a disability rating in excess of 40 percent for the 
veteran's lumbosacral strain with facet degenerative changes.

The Board also finds that there is no basis for provide a 
separate disability rating for the veteran's neurological 
manifestations.  In this regard, the Board notes that any 
neurological impairment has been attributed to the veteran's 
disability due to degenerative disc disease, diffuse disc 
bulging, and stenosis at L3-4 and L4-5.  Since service 
connection has been denied for this disability, the Board 
need not consider the veteran's neurological manifestations 
when evaluating his service-connected lumbosacral strain with 
facet degenerative changes.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 40 
percent for the veteran's lumbosacral strain with facet 
degenerative changes.  There is also no evidence that this 
disability has caused marked interference with employment or 
has required frequent hospitalizations.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Accordingly, the appeal is denied. 

VII.  Effective Date Prior to March 23, 
2004, for the Assignment of a 40 Percent 
Rating for Residuals of a Lumbosacral 
Strain with Facet Degenerative Changes

The January 2005 rating decision granted a 40 percent 
disability rating for the veteran's lumbosacral strain with 
facet degenerative changes, effective March 23, 2004.  The 
veteran appealed that decision with respect to the effective 
date.  Since there is no evidence that the veteran filed a 
claim for increased prior to March 23, 2004, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  Unless the Chairman orders reconsideration, or one of 
the other exceptions to finality apply, all Board decisions 
are final on the date stamped on the face of the decision and 
are not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7104 (West Supp. 2005); 38 C.F.R. § 20.1100 
(2006).

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.                    
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
Court held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
Any communication or action indicating intent to apply for 
one or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155.  Such informal claim must identify the 
benefit sought.  See Kessel v. West, 13 Vet. App. 9 (1999).  
VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2006); see also Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999), (an expressed intent to claim benefits must 
be in writing in order to constitute an informal claim; an 
oral inquiry does not suffice).

In addition, an informal claim may consist of a VA report of 
examination or hospitalization.  The date of the examination 
or hospital admission will be accepted as the date of receipt 
of a claim if such a report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In this case, a November 2001 Board decision denied a 
disability rating in excess of 20 percent for the veteran's 
service-connected lumbosacral strain with facet degenerative 
changes.  That decision is therefore final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  On March 23, 2004, the RO 
received correspondence from the veteran, which the RO 
interpreted as a claim for increased compensation benefits.  
After the October 2004 VA examination report showed that the 
veteran's low back disability had worsened, the RO granted a 
40 percent disability rating, effective March 23, 2004, the 
date of claim.  

The Board has thoroughly reviewed the record but has not 
found any document between the November 2001 Board decision 
and March 23, 2004, which could be construed as a claim for 
increased compensation benefits.  Moreover, no medical 
evidence dated one year prior to March 23, 2004, the date of 
claim, was submitted in this case.  Therefore, there is no 
legal basis by which an effective date prior to March 23, 
2004, for the assignment of a 40 percent rating for the 
veteran's lumbosacral strain with facet degenerative changes, 
may be granted.  Accordingly, the appeal is denied. 

VIII.  TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected lumbosacral strain with facet degenerative changes.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU. 

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  As noted, in determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's only service-connected disability 
is his residuals of a lumbosacral strain with facet 
degenerative changes, rated as 40 percent disabling.  As the 
veteran does not meet the schedular prerequisites for 
assignment of a total rating for compensation purposes, he 
can only be granted a total rating if it is shown that his 
service-connected disabilities, when considered in light of 
his education and occupational experience, render him unable 
to obtain or retain substantially gainful employment.  See 38 
C.F.R. § 4.16(b).  However, as the record does not include 
medical evidence which shows that this disability has caused 
unemployability, his claim must be denied.

In his Application for Increased Compensation Based on 
Unemployability, dated in April 2003, the veteran claims that 
he has been unable to secure or maintain gainful employment 
because of his service-connected residuals of a lumbosacral 
strain with facet degenerative changes.  He also reported the 
following information:  September 22, 1990, is the date his 
disability affected full-time employment; December 1984 is 
the date he last worked full time; and February 3, 1993, is 
the date he became too disabled to work.  However, he also 
provide contradictory information by indicating that he 
worked full time in electronics from November 1985 until May 
1988.  He also indicated that he last work part time in the 
food industry from September 1990 until 1992.  He indicated 
that he had three years of college and was trained in 
Industrial electronics.  Lastly, he reported that he left his 
last job due to a back injury in January 1993.  

The clinical evidence of record does not support the 
veteran's claim.  Instead, the record shows that the 
veteran's unemployability is due to nonservice-connected 
health problems.  In this regard, the veteran reported that 
he stopped working in January 1993 following a back injury at 
work.  However, this injury appears to be related to the 
veteran's nonservice-connected degenerative disc disease, 
diffuse disc bulging and stenosis at L3-4/L4-5.  As 
previously mentioned, a November 2001 Board decision 
specifically denied service connection for degenerative disc 
disease, diffuse disc bulging, and stenosis at L3-4 and L4-5.

The veteran's nonservice-connected obesity is also a 
contributing factor to his unemployability.  A June 1993 SSA 
report, for example, listed a primary diagnosis of obesity, 
with no secondary diagnosis.  An April 1994 SSA report again 
listed a primary diagnosis of obesity and a secondary 
diagnosis of arthritis of the spine.  It thus appears that 
the veteran's nonservice-connected obesity is a significant 
cause of his unemployability.  The Board notes that none of 
these records includes a medical opinion that the veteran is 
disabled due to his service-connected lumbosacral strain with 
facet degenerative changes.  

The veteran's vocational rehabilitation file also contains no 
evidence that he is unable to secure or maintain gainful 
employment due to his service-connected lumbosacral strain 
with facet degenerative changes.  Of particular relevance, a 
March 1999 memorandum notes that "The veteran hasn't been 
employed since 1991, & is under Social Security Disability 
Benefits for several years.  Primary factors of major 
restrictions are caused by non-service-connected 
conditions." 

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
lumbosacral strain with facet degenerative changes.  Since 
the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  Hence, 
the appeal is denied.


ORDER

Service connection for obesity is denied.

Service connection for myositis is denied.

Service connection for hepatitis C is denied.

Entitlement to compensation for hepatitis C pursuant to 38 
U.S.C.A. § 1151 is denied.

A disability rating in excess of 40 percent for residuals of 
a lumbosacral strain with facet degenerative changes is 
denied. 

An effective date prior to March 23, 2004, for the assignment 
of a 40 percent disability rating for residuals of a 
lumbosacral strain with facet degenerative changes is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


